Exhibit 10.2

 

EXTENSION OF NOTE AND LIEN

 

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF TARRANT

§

 

 

THAT Enclaves of Spring Magnolia II LLC, a Texas limited liability company
(hereinafter referred to as the “Undersigned”), being legally obligated to pay
the hereinafter described Promissory Note (the “Note”) and who, if not presently
primarily liable for the payment of the Note, does hereby expressly assume the
payment thereof, said Note being in the original principal sum of Seven Hundred
Eighty-Eight Thousand Seven Hundred Fifty and No/100 Dollars ($788,750.00) dated
May 13, 2005, executed and delivered by the Undersigned to the order of Orinda
Capital Partners, L.P., a Texas limited partnership (hereinafter referred to as
“Noteholder”), and being more fully described in a Deed of Trust (herein so
called) of even date therewith recorded as Document Number D205148516 of the
Deed of Trust Records of Tarrant County, Texas, said Note being secured by the
liens therein created or mentioned against the real property more particularly
described therein (the “Property”), and who now desires to extend or rearrange
the time or manner of payment of said Note and to extend and carry forward said
liens on said Property; and

 

WHEREAS, the Undersigned has agreed to pay Noteholder the sum of $22,643.84 (the
“Extension Payment”), which sum represents the payment of accrued and unpaid
interest on the Note through May 1, 2006; and

 

WHEREAS, Noteholder, being the legal owner and holder of said Note and of the
liens securing same, in consideration of the premises and at the request of the
Undersigned, has agreed to extend or rearrange the time or manner of payment of
said Note as hereinafter provided:

 

NOW, THEREFORE, in consideration of the extension or rearrangement of the time
or manner of payment of said Note as hereinafter set forth by Noteholder, the
Undersigned (a) has paid the Extension Payment to Noteholder, (b) does hereby
renew said Note and the indebtedness evidenced thereby and promises to pay to
the order of Noteholder in the City of Dallas, Dallas County, Texas, the sum of
Six Hundred Eighty-Eight Thousand Seven Hundred Fifty and No/100 Dollars
($688,750.00) (being the present unpaid balance of said Note), together with
interest thereon at the rate and in the manner of payment provided in the Note
from May 1, 2006 until its extended maturity on June 1, 2006, (c) does hereby
extend said liens on said Property until said indebtedness and Note as so
renewed and extended has been fully paid, and agrees that such extension or
rearrangement shall in no manner affect or impair said Note or the liens
securing the same and that said liens shall not in any manner be waived, the
purpose of this instrument being simply to extend or rearrange the time or
manner of payment of said Note and indebtedness and to carry forward all liens
securing the same, which are acknowledged by the Undersigned to be valid and
subsisting, and (d) does hereby further agree that all terms and provisions of
said original Note and of the instrument or instruments creating or fixing the
liens securing the same shall be and remain in full force and effect as therein
written, except as otherwise expressly provided herein.

 

The Undersigned hereby acknowledges that the Deed of Trust was mistakenly signed
in the name of its Managing Member rather than in the name of the Undersigned.
By its execution below, the Undersigned and said Managing Member each do hereby
ratify and affirm the Deed of Trust and the liens and interests granted thereby
against the Property, effective as of May 13, 2005, to the same extent as if
said Deed of Trust were properly signed in the name and on behalf of the
Undersigned and recorded in the appropriate public records of Tarrant County,
Texas.

 

 


--------------------------------------------------------------------------------

 

 

                EXECUTED on the 1st day of May, 2006, but effective as of the
1st day of March, 2006.

 

ACCEPTED AND AGREED to by the

ENCLAVES OF SPRING MAGNOLIA II LLC,

owner and holder of said Note:

a Texas limited liability company

 

 

ORINDA CAPITAL PARTNERS, L.P.

By:

Enclaves Group, Inc.,

 

a Texas limited partnership

a Delaware corporation,

 

 

its Managing Member

 

By:

Orinda Managers, Inc.,

 

 

a Texas corporation,

 

 

its General Partner

By:

/s/ Daniel G. Hayes                

Daniel Hayes,

President and CEO

 

By:

_______________________

 

Charles J. Wilson,

ENCLAVES GROUP, INC.,

 

President

a Delaware corporation

 

 

 

 

By:

/s/ Daniel G. Hayes                            

Daniel Hayes,

President and CEO

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on ________________, by Charles J.
Wilson, President of Orinda Managers, Inc., a Texas corporation on behalf
thereof as the General Partner of Orinda Capital Partners, L.P., a Texas limited
partnership, on behalf thereof.

 

 

_____________________________

 

Notary Public, State of Texas

 

My Commission Expires:

 

 

_____________________________

____________________

Printed Name of Notary

 

 

STATE OF NEW YORK

§

 

§

COUNTY OF WESTCHESTER

§

 

This instrument was acknowledged before me on April 28th, 2006, by Daniel Hayes,
President and CEO of Enclaves Group, Inc., a Delaware corporation on behalf of
itself and as the Managing Member of Enclaves of Spring Magnolia II LLC, a Texas
limited liability company, on behalf thereof.

 

/s/ Ernestine B. Papovitch                        

 

Notary Public, State of New York

My Commission Expires:

 

Ernestine B. Papovitch                              

Aug. 22, 2009                  

Printed Name of Notary

 

 

 

 

 